DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #32 as shown in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Ref. #22 to describe “a first flame tube end”, “a second flame tube end” & “ a diaphragm”;
The specification uses both Ref. #22 & 24 to describe “a second flame tube end”;
The specification fails to describe Ref. #32 as shown in Fig. 1; &
In Line 1 of the Abstract, “A vehicle heater includes a burner area includes a circumferential wall providing…” appears to be a typographical error.  The second “includes” appears to be intended as a comma, i.e. “A vehicle heater includes a burner area, a circumferential wall providing…”
Appropriate correction is required.
Claim Objections
Claims 2-12 are objected to because of the following informalities: In Line 1 of each claim, the recitation of “A vehicle heater in accordance with…” should be “The vehicle heater in accordance with…”.  The use of “A vehicle heater” renders each claim unclear as to whether it is reciting the same or a different vehicle heater as the claim from which it depends.

Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Collmer et al., DE #10-2011-081457
[Collmer ('457)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11 & 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Collmer ('457).
In Re Claims 1-8, 11 & 12, Collmer ('457) discloses (See machine translation, attached):
Cl. 1: A vehicle heater (Fig. 1, 2) comprising:
a burner configuration comprising a combustion chamber circumferential wall circumferentially enclosing a combustion chamber (Para. 13, 19);
a flame tube (Flame Tube #12) with a first flame tube end adjoining the combustion chamber circumferential wall or forming at least a part of the combustion chamber circumferential wall or adjoining the combustion chamber circumferential wall and forming at least a part of the combustion chamber circumferential wall (Para. 19) and a second flame tube end (Axially Open End Region #14) open in a direction of a flame tube longitudinal axis for the discharge of combustion waste gas (Para. 19-21: Axially Open End Region #14 extending along Longitudinal Length “L”);
a heat exchanger housing comprising heat exchanger housing circumferential wall circumferentially enclosing the flame tube on a flame tube outside (Heat Exchanger Peripheral Wall #18) and a heat exchanger housing bottom located axially opposite the second flame tube end (Bottom Area #16), a waste gas backflow space (Exhaust Gas Return Flow Space #24) with an inlet area at the second flame tube end (At Open End #14) and with an outlet area adjacent to the first flame tube end being formed between an outer side of the flame tube and an inner side of the heat exchanger housing circumferential wall (Exhaust Gas Outlet #28), wherein an inner dimension of the heat exchanger housing circumferential wall increases in a direction from the inlet area of the waste gas backflow space to the outlet area of the waste gas backflow space (Fig. 1: Heat Exchanger Wall #18 is shown as increasing in diameter extending along Longitudinal Axis “L” from Bottom Wall #16 adjacent Open End #14 to the first end adjacent Fee End #30) and an outer dimension of the flame tube increases in a direction from the second flame tube end to the first flame tube end (Para. 15: Flame Tube #12 “is conically tapered in the direction of its combustion exhaust gas outlet”).
Cl. 2: wherein the inner dimension of the heat exchanger housing circumferential wall essentially increases constantly in a length area thereof, which encloses the flame tube (Fig. 1).
Cl. 3: wherein the outer dimension of the flame tube essentially increases constantly (Para. 15: A “conically tapered” flame tube indicates a constant, linear increase).
Cl. 4: wherein: the inner dimension of the heat exchanger housing circumferential wall increases in a length area thereof, which encloses the flame tube (Fig. 1); and the outer dimension of the flame tube increases at an essentially equal rate in the direction from the second flame tube end to the first flame tube end (Para. 15: The outer wall of Flame Tube #12 increases at an equal rate, or linearly, from the second end at Open End #14 to the first end at Region #30).
Cl. 5: wherein a radial distance between the outer side of the flame tube and the inner side of the heat exchanger housing circumferential wall is essentially constant in the direction of the flame tube longitudinal axis (Para. 15: The distance is kept constant between Outer Surface #22 of Flame #12 & Apex #36 of First Ribs #32, which form at least in part the inner surface of Wall #18).
Cl. 6: wherein on the inner side of the heat exchanger housing circumferential wall, a plurality of heat transfer ribs, which essentially extend in the direction of the flame tube longitudinal axis and extend radially inwards towards the outer side of the flame tube, are each provided with an apex located opposite the outer side of the flame tube (First Heat Transfer Ribs #32 comprising Apex Areas #36 opposite Outer Surface #22 of Flame Tube #12).
Cl. 7: wherein the inner dimension of the heat exchanger housing circumferential wall essentially increases constantly in a length area thereof, which encloses the flame tube, in an area of the apices of the heat transfer ribs (Fig. 1; Para. 20, 21, 25).
Cl. 8: wherein a radial distance is essentially constant, between the second flame tube end and the first flame tube end, between the outer side of the flame tube and the apices of the heat transfer ribs (Para. 23).
Cl. 11: wherein: the heat exchanger housing circumferential wall has an opening angle in a range of 0.5.degree: to 1.5.degree: of the inner side of the heat exchanger housing circumferential wall in relation to the flame tube longitudinal axis; and the flame tube has an opening angle in a range of 0.5.degree: to 1.5.degree: of the outer side of the flame tube in relation to the flame tube longitudinal axis (Para. 25-28: Angles “W1”& “W2” include angles from 1º to 3º, which at least partially falls within the recited range).
Cl. 12: With respect to “wherein: the heat exchanger housing is a cast metal component; and the flame tube is a sheet metal body provided by forming a plate-like sheet metal blank into an essentially truncated cone-like shape and connecting the sheet metal blank formed into the essentially truncated cone-like shape at longitudinal edge areas located opposite one another”:
Collmer ('457) discloses using a casting process for the heat exchanger by a casting process (At least Para. 5, 26);
The specific materials used would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either of a cast metal heat exchanger or sheet metal flame tube solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations: i.e. a burner of this nature would necessarily require appropriate high temperature materials capable of withstanding the resultant stresses during operation), and the heater of Collmer ('457) would function equally well in either configuration; &
The recitation is further deemed to recite a product-by-process limitation.  Determination of patentability is based on the product itself and does not depend on its method of production. (See MPEP 2113)
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Collmer ('457) as applied to claim 8 above.
In Re Claims 9 & 10, with respect to “wherein the radial distance between the outer side of the flame tube and the apices of the heat transfer ribs is in a range of [Cl. 9: 0.8 mm to 1.4 mm] / [Cl. 10: 1 mm to 1.2 mm]”, Collmer ('457) discloses maintaining a constant distance between the flame tube & apex of the first ribs (Para. 15) but is silent on the exact spacing.  Nevertheless, since the exact spacing between the flame tube & apices of the ribs for a given burner installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the burner, the required fluid flow within that region, the allowable fluid pressure drop, etc., to configure an apparatus such as recited in Collmer ('457) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762